DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. US 2018/0037474 (hereinafter called Choi), in view of US pre-grant patent publication no. US 2013/0153426 (hereinafter called Sun), US pre-grant patent publication no. US 2008/0073288 (hereinafter called Fan), and US pre-grant patent publication no. US 2019/0071321 (hereinafter called Sands). 

Choi discloses a circular capacitive deionization electrode 23 having a central hole, inner and outer circumferential surfaces, and active carbon layers formed on both surfaces thereof (reads on a bipolar capacitive deionization electrode) (see Fig. 2 and paragraphs 0046 and 0050). 

Choi does not disclose that the circular electrode 23 comprises a circular current collector having a nano-carbon coating layer formed on at least top and bottom surfaces of the circular current collector.

Sun teaches a carbon nanotube and carbon nanofiber (CNTs-CNFs) composite electrode made of an electron conductive material (current collector) that is coated with a layer of structured carbon nanotubes and nanofibers on both sides of the current collector (FIG. 2D and paragraph 0042). Sun further teaches that CNTs-CNFs electrodes are more efficient electrosorptive electrodes and cost effective to manufacture due to lower temperature required in growing the CNTs-CNFs films (see paragraph 0044).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the capacitive deionization electrode taught by Choi by having the capacitive deionization electrode comprise a carbon nanotube and carbon nanofiber (CNTs-CNFs) composite electrode made of an electron conductive material (current collector) that is coated with a layer of structured carbon nanotubes and nanofibers on both sides of the current collector that is coated with a layer of structured carbon nanotubes and nanofibers on both sides of the current collector as taught by Sun. The person with ordinary skill in the art would have been motivated to make this modification, because Sun teaches that CNTs-CNFs electrodes are more efficient electrosorptive electrodes and cost effective to manufacture due to lower temperature required in growing the CNTs-CNFs films (see paragraph 0044).

Choi in view of Sun does not explicitly teach that a hydrophobic polymer coating layer is disposed over the inner and outer circumferential surfaces of the current collector, 9wherein the hydrophobic polymer coating layer is formed of at least one of 10polyethylene terephthalate (PET) and polypropylene (PP).

Fan teaches that in an embodiment, all materials of the water purification system in contact with waste or water are non-metallic to reduce or eliminate corrosion (see paragraph 0089), thus teaching that metallic current collectors are prone to corrosion.

Sands teaches that polypropylene is a corrosion resistant material that may be used for coating or lining other materials to prevent corrosion (see paragraph 0108). It was known in the art that polypropylene is a hydrophobic polymer.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the capacitive deionization electrode taught by Choi in view of Sun by disposing a polypropylene coating layer over the inner and outer circumferential surfaces of the current collector. The person with ordinary skill in the art would have been motivated to make this modification, because Fan teaches that metallic current collectors are prone to corrosion in regions in contact with water (see paragraph 0089), and 
Sands teaches that polypropylene is a corrosion resistant material that may be used for coating or lining other materials to prevent corrosion (see paragraph 0108). 
  
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. US 2011/0240474 (hereinafter called Seed), in view of US pre-grant patent publication no. US 2013/0153426 (hereinafter called Sun), US pre-grant patent publication no. US 2008/0073288 (hereinafter called Fan), and US pre-grant patent publication no. US 2019/0071321 (hereinafter called Sands).

Seed discloses a circular capacitive deionization electrode having a central hole, and inner and outer circumferential surfaces (reads on a bipolar capacitive deionization electrode) (see Fig. 2 and paragraphs 0021). 

Seed does not disclose that the circular electrode comprises a circular current collector having a nano-carbon coating layer formed on at least top and bottom surfaces of the circular current collector.

Sun teaches a carbon nanotube and carbon nanofiber (CNTs-CNFs) composite electrode made of an electron conductive material (current collector) that is coated with a layer of structured carbon nanotubes and nanofibers on both sides of the current collector (FIG. 2D and paragraph 0042). Sun further teaches that CNTs-CNFs electrodes are more efficient electrosorptive electrodes and cost effective to manufacture due to lower temperature required in growing the CNTs-CNFs films (see paragraph 0044).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the capacitive deionization electrode taught by Seed by having the capacitive deionization electrode comprise a carbon nanotube and carbon nanofiber (CNTs-CNFs) composite electrode made of an electron conductive material (current collector) that is coated with a layer of structured carbon nanotubes and nanofibers on both sides of the current collector that is coated with a layer of structured carbon nanotubes and nanofibers on both sides of the current collector as taught by Sun. The person with ordinary skill in the art would have been motivated to make this modification, because Sun teaches that CNTs-CNFs electrodes are more efficient electrosorptive electrodes and cost effective to manufacture due to lower temperature required in growing the CNTs-CNFs films (see paragraph 0044).

Seed in view of Sun does not explicitly teach that a hydrophobic polymer coating layer is disposed over the inner and outer circumferential surfaces of the current collector.

Fan teaches that in an embodiment, all materials of the water purification system in contact with waste or water are non-metallic to reduce or eliminate corrosion (see paragraph 0089), thus teaching that metallic current collectors are prone to corrosion.

Sands teaches that polypropylene is a corrosion resistant material that may be used for coating or lining other materials to prevent corrosion (see paragraph 0108). It was known in the art that polypropylene is a hydrophobic polymer.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the capacitive deionization electrode taught by Seed in view of Sun by disposing a polypropylene coating layer over the inner and outer circumferential surfaces of the current collector. The person with ordinary skill in the art would have been motivated to make this modification, because Fan teaches that metallic current collectors are prone to corrosion in regions in contact with water (see paragraph 0089), and 
Sands teaches that polypropylene is a corrosion resistant material that may be used for coating or lining other materials to prevent corrosion (see paragraph 0108). 
  
Response to Arguments

Applicant’s arguments with respect to the rejection of claim 1 under 35 USC 103 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.  

Allowable Subject Matter

Claims 4-20 are allowed.

Reasons for Allowable Subject Matter 
The prior art of record does not teach or render obvious the invention of claim 4 as a whole, including the limitation that a bipolar capacitive deionization (CDI) electrode module comprises a second inlet cap; a first terminal joined to the second inlet cap through the first inlet cap; and a second terminal joined to the outlet cap.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SALIL JAIN/Examiner, Art Unit 1795